           Case 2:20-cv-00135-FVS                      ECF No. 18       filed 08/20/21    PageID.1257 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                      for the_                                EASTERN DISTRICT OF WASHINGTON

                                                         Eastern District of Washington
                         CRYSTAL F.,
                                                                                                                 Aug 20, 2021
                                                                                                                   SEAN F. MCAVOY, CLERK

                                                                        )
                             Plaintiff                                  )
                                v.                                      )      Civil Action No. 2:20-CV-00135-FVS
  KILOLO KIJAKAZI, COMMISSIONER OF SOCIAL                               )
                 SECURITY,                                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.
’
              Defendant’s Motion for Summary Judgment, ECF No. 14, is GRANTED.
              Judgment entered in favor of Defendant.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Stanley A. Bastian                            on a motion for
      summary judgment.


Date: 08/20/2021                                                             CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Mishani Jack-Gonzalez
                                                                                          (By) Deputy Clerk

                                                                              Mishani Jack-Gonzalez
